Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a controller configured to control the switch by analyzing reflected light of the second optical signal”. This part of the claim is unclear to the examiner. The claim states analyzing reflected light but it is not clear where the reflected light is coming from. Is the reflected light coming from the signal generator or from somewhere else?
Claims 2-4 are also rejected under 112b via dependency on claim 1.
Claim 5 states “a multiplexer configured to demultiplex and output the third optical signal”. This part of the claim is vague and indefinite. From the claim it seems as though the filter outputs the third optical signal to the multiplexer. It is not at all clear how the multiplexer, which is receiving the third optical signal from the filter, is configured to demultiplex and output the third optical signal i.e. input is the third optical signal and the demultiplexed output is also the third optical signal?
Claims 6-7 are also rejected under 112b via dependency on claim 5.
Claim Clarity
 Currently claim 5 states that the reflector is configured to reflect the second optical signal which is transmitted to the plurality of optical cables. The claim doesn’t state any language to show the purpose of the reflected signal i.e. currently the device is simply reflecting the second optical signal. The scope of the invention is not evident within these limitations and the applicant is requested to further clarify the claim in order to stay consistent with the scope of the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magri (US 2018/0316418) in view of Lai (US 2008/0062408).
Regarding claim 1, Magri teaches an optical communication device (Fig. 4, device 400) comprising: a single multiplexed first optical signal (Fig. 4, single first optical signal input to switch 408; paragraph [0039], The apparatus 400 further comprises a third port 406, which, in use, receives upstream optical signals for transmission over the optical link 10); a signal generator (Fig. 4, signal generator 410) configured to generate a second optical signal having a preset wavelength (paragraph [0040], The apparatus 400 further comprises an optical signal generator 410, configured to generate an upstream optical signal at a first wavelength (in this example, 1310 nm) i.e. the second optical signal); a filter (Fig. 4, filter within 408) configured to generate a third optical signal by combining the first optical signal and the second optical signal (paragraph [0040], At least when the third port 406 is coupled to the first port 402, this upstream optical signal (second optical signal) is output (third optical signal) from the first port 402, together with the other upstream optical signals (first optical signal)); a switch (Fig. 4, switch 408) configured to connect any one of a plurality of optical cables (Fig. 4, optical cables 10 and 12) with the filter to transmit the third optical signal through any one of the plurality of optical cables (paragraph [0039], The apparatus 400 further comprises a protection switch 408, arranged between the third port 406 and the first port 402 and the second port 404; paragraph [0040], At least when the third port 406 is coupled to the first port 402, this upstream optical signal is output from the first port 402, together with the other upstream optical signals); and a controller (Fig. 4, controller 416) configured to control the switch by analyzing reflected light of the second optical signal (paragraph [0045], control circuitry 416 at the apparatus 400 can determine whether there is a fault on the optical link 10, based on whether the first and second detectors 412, 414 detect optical signals at the first and second wavelengths respectively…the control circuitry 416 may be triggered to cause the protection switch 408 to couple the third port 406 to the second port 404 instead of to the first port 402).
Although Magri teaches a multiplexer 306 in Fig. 3 that outputs a single multiplexed first optical signal to device 400, Magri doesn’t teach that the device itself comprises the multiplexer configured to multiplex one or more input optical signals to output a single first optical signal.
Lai also teaches a optical communication device (Fig. 2, device 10) comprising a multiplexer configured to multiplex one or more input optical signals to output a single first optical signal (Fig. 2, multiplexed input signals from 110, 112, 114 and 116 to output a single first optical signal towards device 180).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Magri to incorporate the multiplexer as taught by Lai in order to provide the device with the multiplexer to output the single optical signal thereby not only saving space but also using one device to perform multiple operations.
Regarding claim 2, Magri in view of Lai teaches the optical communication device of claim 1, wherein Magri teaches the first optical signal is an in- band optical signal (paragraph [0039], The apparatus 400 further comprises a third port 406, which, in use, receives upstream optical signals for transmission over the optical link 10), and the second optical signal is an out-band optical signal (paragraph [0058], we can ‘choose’ the first wavelength, we can select a wavelength in a different band from the downstream and upstream signals carrying traffic (such as e.g. 1310 nm). By way of example, and not limitation, the first wavelength in other embodiments could be 1610 nm or 1510 nm or any other wavelength outside the transmission bandwidth).
Regarding claim 3, Magri in view of Lai teaches the optical communication device of claim 1, wherein Magri teaches the controller is configured to switch the switch when optical power of the reflected light is less than a preset threshold value (paragraph [0045], control circuitry 416 at the apparatus 400 can determine whether there is a fault on the optical link 10, based on whether the first and second detectors 412, 414 detect optical signals at the first and second wavelengths respectively. If an optical signal at the first wavelength is not detected at the first detector 412…the optical signal at the second wavelength is detected, then it is known that the fault is not on the further optical link 12, which means the fault must be on the optical link 10. Thus, in this case, the control circuitry 416 may be triggered to cause the protection switch 408 to couple the third port 406 to the second port 404 instead of to the first port 402; i.e. to cause the upstream optical signals and the downstream optical signals to travel over the further optical link 12, instead of the optical link 10).
Regarding claim 4, Magri in view of Lai teaches the optical communication device of claim 1, wherein Magri teaches the controller is configured to determine that there is a connection error with another device when the reflected light is not received (paragraph [0045], control circuitry 416 at the apparatus 400 can determine whether there is a fault on the optical link 10, based on whether the first and second detectors 412, 414 detect optical signals at the first and second wavelengths respectively. If an optical signal at the first wavelength is not detected at the first detector 412).
Regarding claim 8, Magri teaches an optical communication system (Fig. 4) comprising: a first optical communication device (Fig. 4, first device 400) configured to output a single multiplexed first optical signal (Fig. 4, single first optical signal input to switch 408; paragraph [0039], The apparatus 400 further comprises a third port 406, which, in use, receives upstream optical signals for transmission over the optical link 10), generate a second optical signal of a preset wavelength (paragraph [0040], The apparatus 400 further comprises an optical signal generator 410, configured to generate an upstream optical signal at a first wavelength (in this example, 1310 nm) i.e. the second optical signal); generate a third optical signal by combining the first optical signal and the second optical signal (paragraph [0040], At least when the third port 406 is coupled to the first port 402, this upstream optical signal (second optical signal) is output (third optical signal) from the first port 402, together with the other upstream optical signals (first optical signal)), and transmit the third optical signal through any one of a plurality of optical cables (Fig. 4, optical cables 10 and 12; paragraph [0039], The apparatus 400 further comprises a protection switch 408, arranged between the third port 406 and the first port 402 and the second port 404; paragraph [0040], At least when the third port 406 is coupled to the first port 402, this upstream optical signal is output from the first port 402, together with the other upstream optical signals) through a switch (Fig. 4, switch 408); and a second optical communication device (Fig. 4, second device 500, also shown in Fig. 7) configured to receive the third optical signal through a coupler connected to the plurality of optical cables (Fig. 4, coupler within 508 connected to cables 10 and 12), separate the third optical signal into the first optical signal and the second optical signal, and reflect the second optical signal and transmit reflected light to the first optical communication device through the coupler (paragraph [0054], the bypass element 508 is arranged to selectively direct at least a portion of the upstream optical signal having the first wavelength, whereby this upstream optical signal is transmitted from a fifth port 504, back to the apparatus 400 over the further optical link 12. In this example, the bypass element 508 may comprise a first wavelength filter 524 configured to selectively filter the first wavelength and a reflective element 522. Thus, “directing” the upstream optical signal comprises reflecting the upstream optical signal; paragraph [0042], The other upstream optical signals, received by the second apparatus 500 at the fourth port 502, pass onto and are output from the second apparatus 500 at one or more sixth ports 506), wherein the first optical communication device controls the switch by analyzing the reflected light (paragraph [0045], control circuitry 416 at the apparatus 400 can determine whether there is a fault on the optical link 10, based on whether the first and second detectors 412, 414 detect optical signals at the first and second wavelengths respectively…the control circuitry 416 may be triggered to cause the protection switch 408 to couple the third port 406 to the second port 404 instead of to the first port 402).
Although Magri teaches a multiplexer 306 in Fig. 3 that outputs a single multiplexed first optical signal to device 400, Magri doesn’t teach multiplex one or more input optical signals to generate a single first optical signal.
Lai also teaches a optical communication device (Fig. 2, device 10) comprising a multiplexer configured to multiplex one or more input optical signals to output a single first optical signal (Fig. 2, multiplexed input signals from 110, 112, 114 and 116 to output a single first optical signal towards device 180).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Magri to incorporate the multiplexer as taught by Lai in order to provide the device with the multiplexer to output the single optical signal thereby not only saving space but also using one device to perform multiple operations.
Regarding claim 9, Magri in view of Lai teaches the optical communication system of claim 8, wherein Magri teaches the first optical signal is an in- band optical signal (paragraph [0039], The apparatus 400 further comprises a third port 406, which, in use, receives upstream optical signals for transmission over the optical link 10), and the second optical signal is an out-band optical signal (paragraph [0058], we can ‘choose’ the first wavelength, we can select a wavelength in a different band from the downstream and upstream signals carrying traffic (such as e.g. 1310 nm). By way of example, and not limitation, the first wavelength in other embodiments could be 1610 nm or 1510 nm or any other wavelength outside the transmission bandwidth).
Regarding claim 10, Magri in view of Lai teaches the optical communication system of claim 8, wherein Magri teaches the first optical communication device switches the switch when optical power of the reflected light is less than a preset threshold value (paragraph [0045], control circuitry 416 at the apparatus 400 can determine whether there is a fault on the optical link 10, based on whether the first and second detectors 412, 414 detect optical signals at the first and second wavelengths respectively. If an optical signal at the first wavelength is not detected at the first detector 412…the optical signal at the second wavelength is detected, then it is known that the fault is not on the further optical link 12, which means the fault must be on the optical link 10. Thus, in this case, the control circuitry 416 may be triggered to cause the protection switch 408 to couple the third port 406 to the second port 404 instead of to the first port 402; i.e. to cause the upstream optical signals and the downstream optical signals to travel over the further optical link 12, instead of the optical link 10).
Regarding claim 11, Magri in view of Lai teaches the optical communication system of claim 8, wherein Magri teaches the second optical communication device is configured to transmit the reflected light only when the second optical signal corresponds to a preset wavelength (paragraph [0054], the bypass element 508 may comprise a first wavelength filter 524 configured to selectively filter the first wavelength and a reflective element 522. Thus, “directing” the upstream optical signal comprises reflecting the upstream optical signal).
Regarding claim 12, Magri in view of Lai teaches the optical communication system of claim 11, wherein Magri teaches the first optical communication device determines that there is a connection error with the second optical communication device when the reflected light is not received (paragraph [0045], control circuitry 416 at the apparatus 400 can determine whether there is a fault on the optical link 10, based on whether the first and second detectors 412, 414 detect optical signals at the first and second wavelengths respectively. If an optical signal at the first wavelength is not detected at the first detector 412).
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2005/0141892) in view of Magri (US 2018/0316418).
Regarding claim 5, Park teaches an optical communication device (Fig. 2, device 22) comprising: a coupler (Fig. 2, coupler 208) configured to output a first optical signal received from any one of a plurality of optical cables (Fig. 2, plurality of feeder fiber cables coupled to coupler 208); a filter configured to, when the first optical signal is input (paragraph [0031], a wavelength-division multiplexer 204 for coupling the monitoring light source with a multiplexed downstream light source), separate the first optical signal into a second optical signal and a third optical signal and output them through different routes (paragraph [0031], node 22 includes a 1.times.N arrayed waveguide grating (de-multiplexer) 210 for de-multiplexing downstream light sources for each wavelength of subscribers (for third optical signal), an optical reflection terminal 209 for reflecting a monitoring light source (second optical signal)); a reflector configured to reflect the second optical signal to output reflected light (paragraph [0031], an optical reflection terminal 209 for reflecting a monitoring light source); and a multiplexer configured to demultiplex and output the third optical signal (Fig. 2, multiplexer 210; paragraph [0031], paragraph [0031], node 22 includes a 1.times.N arrayed waveguide grating (de-multiplexer) 210 for de-multiplexing downstream light sources for each wavelength of subscribers), wherein the reflected light is transmitted to one of the plurality of optical cables through the coupler via the filter (paragraph [0034], The optical signal output from the optical coupler 208 is reflected at the optical reflection terminal 209 and then transmitted through the optical circulator 206-1 over the feeder fiber i.e. cable coupled to 206-1).
Although Park teaches that the reflected light is transmitted back to the same optical cable that the first optical signal is received from, Park doesn’t teach that the reflected light is transmitted to the other cable as well.
Magri teaches wherein the reflected light is transmitted to the other optical cable (paragraph [0054], the bypass element 508 is arranged to selectively direct at least a portion of the upstream optical signal having the first wavelength, whereby this upstream optical signal is transmitted from a fifth port 504, back to the apparatus 400 over the further optical link 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the optical communication device as taught by Park and incorporate also sending the reflection light onto the other cable as taught by Magri in order to improve testing and detection of the reflected signals to more efficiently perform switching between the fibers.
Regarding claim 6, Park in view of Magri teaches the optical communication device of claim 5, wherein Park teaches the filter is formed to output the second optical to the reflector only when the second optical signal corresponds to a preset wavelength (paragraph [0031], an optical reflection terminal 209 for reflecting a monitoring light source). Magri also teaches this (paragraph [0054], the bypass element 508 is arranged to selectively direct at least a portion of the upstream optical signal having the first wavelength, whereby this upstream optical signal is transmitted from a fifth port 504, back to the apparatus 400 over the further optical link 12).
Regarding claim 7, Park in view of Magri teaches the optical communication device of claim 5, wherein Magri teaches the second optical signal is an out-band optical signal (paragraph [0058], we can ‘choose’ the first wavelength, we can select a wavelength in a different band from the downstream and upstream signals carrying traffic (such as e.g. 1310 nm). By way of example, and not limitation, the first wavelength in other embodiments could be 1610 nm or 1510 nm or any other wavelength outside the transmission bandwidth), and the third optical signal is an in-band optical signal (paragraph [0039], The apparatus 400 further comprises a third port 406, which, in use, receives upstream optical signals for transmission over the optical link 10).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637